DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-15), species 3B, and species 10.11, in the reply filed on 2/14/22 without traverse is acknowledged.  Claims 16-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.   
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “204” does not appear in fig. 11 and it is unclear if it has been given a different number than in figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “substantially rigid external frame structure” is indefinite for employing relative terminology that is not clear as to what amount of rigidity is required.  Rigid is a relative term akin to tall, short, and stupid.  These relative terms have no absolute meaning and the specification provides no guidance on how to determine what qualifies and what does not.  Further, the recitation employs substantially as a term of degree and it is not clear what tolerance is included or excluded thereby.  Further it is not clear what the frame must be external to.
The recitation, “contains hydrogen fuel therein” is indefinite as it is not clear if this is a different fuel from the previously recited fuel or the same.
	The recitation, “substantially hydrogen impervious” employs substantially as a term of degree.  However, the specification provides no standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of 
	The recitation, “generated by hydrogen fuel” is indefinite as it is not clear if this is a different fuel from the previously recited fuel or the same.
	The recitation, “abrasion resistant third layer” is indefinite as the relative term “resistant” is unclear and there is no way to determine the amount of resistance that is included and excluded by the recitation.
	The recitation, “to the second portion” is indefinite for lacking proper antecedent basis.
	The recitation, “to resolve stresses” is indefinite as it is unclear what it means for a stress to be resolved.	
The recitation, “when hydrogen fuel in the interior volume is under pressure” is indefinite as it is not clear if this is a different fuel from the previously recited fuel or the same.
Further, it is unclear when the description of the capsule ends and the fuel storage module begins and therefore unclear how the hydrogen flow control assembly and fuel outlet fitting are related to the module and the capsule.
	In regard to claim 9, the recitation, “a load interface for transferring axial loads from the fiber in the second layer using incremental shear and frictional forces.” is indefinite since it is unclear what is included and excluded by “incremental sheer” and how this is any different from sheer.  Further it is not clear if the interface is a separate structure or if it is merely a description of what functional capability the end closure can accomplish.

	In regard to claim 15, the recitation, “quick connect fitting” is indefinite since there is no way to determine how fast a connection fitting must be in order to meet the limitation.  Further, there are thousands of very different structures known in the art for providing faster connection and disconnection and therefore there is no way to determine what structure is included and excluded by the recitation.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler (US 2018/0111475) in view of Espinosa-Loza (US 2014/0263358) and Eichelberger (US 2004/0163731).
	In regard to claims 1, 4, 8, Wexler teaches a fuel storage module (see all figures and full disclosure) for storing hydrogen fuel (para. 66, 129), comprising: a frame structure (300); a hydrogen fuel storage capsule (see storage tubing, as described herein, hereafter storage vessel) carried by the frame structure (300), the capsule comprising: an inner first layer (liner 100) defining an interior volume (inside 100) that contains the hydrogen fuel therein (para. 66, 129), the first layer (100) comprising a material substantially hydrogen impervious (para. 48, 51, 52, see that liners prevent leakage) to prevent the hydrogen from passing through the inner layer (100);
	a fiber-reinforced woven second layer (braided carbon fiber sleeve 200; para. 54) adjacent to and radially outward of the first layer (100), wherein the second layer (200) captures and supports the first layer (100) and carries stresses from loads generated by the hydrogen fuel in the interior volume (para. 53, strengthens liner);

	Wexler does not explicitly teach an insulation layer and a third layer as claimed and a hydrogen flow control assembly coupled to the end closure and communicating with the hydrogen fuel in the interior volume; and a fuel outlet fitting coupled to the hydrogen flow control assembly and configured to releasably connect to a fuel input of a hydrogen-powered vehicle.  However, these features are well known for providing protection to storage vessels and for providing flow control.  Espinosa-Loza teaches it is well known to provide insulation (106) and a third protective layer (104) to encase a composite carbon fiber (para. 24) pressure vessel holding hydrogen (para. 24).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the storage capsules of Wexler with an insulation layer and a third layer for the purpose of providing thermal protection to permit diverse fluid storage, including cold fluids and providing the third layer to provide structural protection of the capsule.
	Additionally, Eichelberger teaches it is well known to provide hydrogen storage capsules (1) to fuel storage modules (hydrogen fueling stations - para. 1), and providing a hydrogen flow control assembly (see figure 5a, para. 82-88, including 4, 110, etc) coupled to an end closure (closing end of capsules 1) and communicating with the 
	In regard to claims 2-3, Wexler teaches that the fiber-reinforced woven second layer (200) comprises aligned fibers (see woven fibers, at least some are aligned) and is free of an epoxy or matrix (para. 102 see no epoxy or matrix braided layer).  
	In regard to claim 5, 6, Wexler teaches that the second layer (200) has opposing top (see top part of 200 in Fig. 3a) and bottom end portions (see for example bottom end in Fig. 3a), and the end closure (400) is a first end closure (at least for top end) coupled the top end portion, and the storage module further comprising a second end closure (see bottom part of 200 in Figure 3a) coupled to the bottom end portion of the second layer (200); 
	In regard to claims 6-7, Wexler teaches that the capsule further comprises sensors (para. 63) mounted to the first or second end closure (top or bottom 400), thereby positioned to detect the condition of the hydrogen fuel in the interior volume (inside 100).  
	In regard to claim 9, Wexler teaches that the end closure (400) comprises a load transfer interface (interface closure members of 400) for transferring axial loads from the fiber (in 200) in the second layer (200) using incremental shear and frictional 
	In regard to claim 10, Wexler teaches that the first and second portions of the end closure (400) are nested and concentric to each other (see figures 4, 14-24). 
	In regard to claim 11, Wexler, as modified, teaches that the hydrogen flow control assembly comprises a flow valve (4, 102) and a pressure regulator (110, or valves with PLC).  
	In regard to claim 12, Wexler teaches 143397-8002.US01/152364741.1-88-Attorney Docket No. 143397-8002.USO1that the hydrogen flow control assembly comprises a pressure regulator (110 or valves) and a control module (PLC) coupled to the pressure regulator (110 or other valves).  
	In regard to claim 13, Wexler teaches that the first and second portions (420, 440, 1420, 1440) of the end closure (400) define a load transfer feature configured to increase clamping load with increased axial loading (loading of 200 is transferred to 400) from the second layer (200).  
	In regard to claim 14, Wexler teaches that the capsule (storage vessel) is a first capsule (see at least one of the storage vessels), and further comprising a second capsule (see second storage vessel in Fig. 3a) carried by the external frame structure (300), the second capsule (second vessel) is adjacent to the first capsule (storage vessel in Fig. 3a) and has a construction the same as the first capsule (see plurality are made in the same fashion).  
	In regard to claim 15, Wexler teaches that the fuel outlet fitting (22) is a quick connect fitting (in that it can be connected and disconnected for fueling a vehicle and therefore is “quick” relative to other connections which take refurbishment to remove).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
March 7, 2022